DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 4/4/22
	Applicant’s amendment to claims 21, 25, 31 and 40 is acknowledged.
	Claims 1-20 are cancelled.
	Claims 21-40 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Regarding Applicant’s Interview Summary:
In the Remarks at page 7, Applicant’s submit “The Examiner agreed that amendments similar to those presented herein would overcome the current rejections, pending further search and consideration.”
For clarification, the interview discussed potential proposed amendments, but no agreement was reached as set forth in the Interview Summary Record with a mailing date of 4/5/22.  
Claim Objections
Claim 31 is objected to because of the following informalities: 
In lines 7 and 10, insert –of—after “the second side” for grammatical reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21 and 23 s/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segawa, Japanese Publication No. JP 2002/208778 A (see attached English abstract and machine translation).

Segawa anticipates:
21.  A method of forming a semiconductor device assembly, comprising (see figs. 1-6): 
	forming at least one via (33) in a core substrate (30), the at least one via extending from a first side (e.g. top side) of the core substrate to a second side (e.g. bottom side) of the core substrate, wherein the first side and the second side of the core substrate oppose each other; 
	disposing a dielectric material (40+44) over the first side and the second side of the core substrate and a surface of the at least one via, wherein the surface of the at least one via is disposed between the first side and the second side of the core substrate, and the dielectric material (40+44) comprises an epoxy resin (e.g.. portion 44 is epoxy resin at para. [0098]); 
	forming an opening (48) through the dielectric material (40+44) disposed over the surface of the at least one via (33), the opening (48) defined by a surface extending between an exposed first surface of the dielectric material on the first side (e.g. top side) of the core substrate and an exposed second surface of the dielectric material on the second side (e.g. bottom side) of the core substrate, the dielectric material (40+44) disposed between the surface of the formed opening (48) and the surface of the at least one via (33); and 	
	depositing a conductive layer (50/52/56) over the surface of the formed opening.  See Segawa at English machine translation para. [0001] – [0130], figs. 1-13.

23.  The method of claim 21, wherein the at least one via (33) has a diameter less than about 500 µm (e.g. 200-400 at para. [0092])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa, as applied to claim 21 above.

	Regarding claims 24 and 27: 

	Segawa teaches all the limitations of claim 21 above, and further teaches:

24.  The method of claim 21, wherein the opening (48) has a diameter less than about 100 µm (e.g. 75-200 at para. [0100])
	
27.  The method of claim 21, wherein the dielectric material (40+44) has a thickness less than about 50 µm (e.g. portion 44 is 50 µm at para. [0098])

	
	Segawa discloses a range that overlaps the claimed range in claims 24 and 27.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa, as applied to claim 21 above, and further in view of Mori et al., US Publication No. 2005/0012217 A1.

	Regarding claim 22:
	Segawa teaches all the limitations of claim 21 above, and further teaches the core substrate (30) can comprise a BT (bismaleimide-triazine) resin or a material such as FR4, FR5, and glass epoxy resin.
	Segawa further teaches the core substrate is used to form a wiring board.
	Segawa does not expressly teach the core substrate is silicon.

	In an analogous art, Mori teaches the core substrate of a wiring board can comprise silicon, ceramics, glass or a glass-epoxy composite, para. [0021].  The substrate may be 50-500 µm, which overlaps the range of “70 µm and about 150 µm” recited in the claim.  See para. [0063].

	Mori shows that a silicon or a glass epoxy can be considered equivalent materials known in the art for a core substrate in a wiring board.  Therefore, because these two materials were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Segawa’s glass epoxy substrate for a silicon substrate.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.

	Regarding claim 26:
	Mori further teaches when the core substrate (102) is silicon, a thermal oxide layer (108) is formed to cover a top side and bottom side of the core substrate and a surface of a via (e.g. through hole (107), para. [0078], fig. 3.  Also see fig. 12D, para. [0139].
	One of ordinary skill in the art modifying the teachings of Segawa with Mori to substitute the glass epoxy substrate for a silicon substrate would arrive at the limitations of claim 26, “prior to disposing the dielectric material (e.g. 40+44 in Segawa) over the first side (e.g. top side) and the second side (e.g. bottom side) of the core substrate (e.g. 30 in Segawa) and the surface of the at least one via (e.g. 33 in Segawa), forming an oxide layer (e.g. Forming a thermal oxide over a silicon substrate and the via as taught by Mori) over the first side and the second side of the core substrate and the surface of the at least one via, wherein the dielectric material is disposed over the oxide layer”.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Segawa with the teachings of Mori because providing more than one material selection for the core substrate enables greater flexibility in semiconductor manufacturing.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa, as applied to claim 21 above, and further in view of Shen et al., "A Clamped Through Silicon Via (TSV) Interconnection for Stacked Chip Bonding Using Metal Cap on Pad and Metal Column Forming in Via", IEEE, Electronic Components and Technology Conference (2008):  pages 544-549 (from the IDS) and Arora et al., US Publication No. 2014/0353019 A1 (of record).

	Regarding claim 25:	Segawa teaches all the limitations of claim 21 above, but does not expressly teach the epoxy resin comprises silica particles ranging in size between about 40 nm and about 1.5 µm.  
	In an analogous art, Shen teaches a dielectric material such as Ajinomoto Build-up Film (ABF) can be used in the manufacture of an opening (e.g. steps 2-4 in fig. 3) in a core substrate.  See Shen at page 548.
	In an analogous art, Arora teaches ABF is an epoxy-based build-up film.  The epoxy resin comprises silica particles ranging in size between about 40 nm and about 1.5 µm (e.g. silica particles with diameters from 20 nanometers to 5 micrometers, which overlaps the range recited in the claim)  See Arora at para. [0022], [0058].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

	It would have been obvious to a person of ordinary skill in the art  before the effective filling date of the claimed invention to modify the teachings of Segawa with the teachings of Shen because one of ordinary skill in the art would be motivated to look for alternative dielectric materials in the manufacturing of a wiring board and Shen teaches a dielectric material such as Ajinomoto Build-up Film (ABF) is a known material suitable as a dielectric layer in the manufacturing of a wiring board.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.  It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Segawa and Shen with the teachings of Arora because Ajinomoto Build-up Film (ABF) is an art recognized epoxy-based material with silica particles used to form dielectric build-up layers during semiconductor packaging.  See Arora at para. [0022].  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.  It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.

	Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa, as applied to claim 21 above, and further in view of Boyapati et al., US Publication No. 2018/0019197 A1 (of record).	

	Regarding claim 28:
	Segawa teaches all the limitations of claim 28 above and further teaches the conductive layer (50/52/56) comprises copper at para. [0102] – [0107], 
	Shen does not expressly each an adhesion layer such that “the adhesion layer and the seed layer [are] disposed between the conductive layer and the surface of the formed opening”
	
	In an analogous art, Boyapati teaches:	
	(see fig. 3F-3H) wherein depositing the conductive layer (e.g. electroplate copper to fill opening, para. [0064]) over the surface of the formed opening (332) further comprises: 
	depositing an adhesion layer (362) on the dielectric material (322) and a seed layer (272)  on the adhesion layer, the adhesion layer (362) and the seed layer (272) disposed between the conductive layer (e.g. electroplated copper fill in fig. 3H) and the surface (e.g. side surfaces) of the formed opening (322).  See Boyapati at para. [0060] – [0064], also see para. [0018] – [0020].

	Boyapati further teaches:
29.  The method of claim 28, wherein the adhesion layer comprises molybdenum and the seed layer comprises copper, para. [0018] – [0020], [0060] – [0064],
	 Segawa further teaches:
30.  The method of claim 29, wherein the conductive layer comprises copper or tin (e.g. copper at para. [0102] – [0107])

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shen with the teachings of Boyapati because “The adhesion layer may promote adhesion of subsequent plated metal in the via and metallic traces, such as those formed by a semi-additive process, to metal traces at the bottom of the via holes and/or build-up dielectrics.” and “a current path between the deposited seed layer and an electroplating solution” enables the package substrate  to be “selectively plated”.    See Boyapati at para. [0018], [0020]. 


Claims 31-39 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa in view of Mori, Shen and Arora.

Regarding claim 31:
Segawa, Mori, Shen and Arora teach the limitations as applied to claims 21, 26 and 27 above.
Regarding claim 32:
Segawa, Mori, Shen and Arora teach the limitations as applied to claim 22 above.

Regarding claim 33:
Mori further teaches a thermal oxide as applied to claim 26 above.

Regarding claim 34:
Segawa, Mori, Shen and Arora teach the limitations as applied to claim 23 above.

Regarding claim 35:
Segawa, Mori, Shen and Arora teach the limitations as applied to claim 24 above.

Regarding claim 36:
Segawa, Mori, Shen and Arora teach the limitations as applied to claim 25 above.

Regarding claim 37:
Segawa further teaches wherein the at least one via and the opening are patterned in the core substrate via laser ablation, para. [0092].

Regarding claim 38:
Segawa, Mori, Shen and Arora teach the limitations as applied to claim 28 above.

Regarding claim 39:
Segawa, Mori, Shen and Arora teach the limitations as applied to claim 29 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Segawa with the teachings of Mori because providing more than one material selection for the core substrate enables greater flexibility in semiconductor manufacturing.
	It would have been obvious to a person of ordinary skill in the art  before the effective filling date of the claimed invention to modify the teachings of Segawa with the teachings of Shen because one of ordinary skill in the art would be motivated to look for alternative dielectric materials in the manufacturing of a wiring board and Shen teaches a dielectric material such as Ajinomoto Build-up Film (ABF) is a known material suitable as a dielectric layer in the manufacturing of a wiring board.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.  It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Segawa and Shen with the teachings of Arora because Ajinomoto Build-up Film (ABF) is an art recognized epoxy-based material with silica particles used to form dielectric build-up layers during semiconductor packaging.  See Arora at para. [0022].  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.  It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.


Claim 40 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa in view of Mori, Shen, Arora, Boyapati and in further view of Ebefors et al., US Publication No. 2015/0255344 A1.

Regarding claim 40
Segawa, Mori, Shen, Arora and Boyapati teach the limitations as applied to claims 21 and 26-30 above.
	Mori further teaches the added limitation the at least one via in the core substrate having a diameter less than 100 µm (e.g. 10-300 µm, which overlaps the claimed range at para. [0080]).
	Shen further teaches the opening has a diameter less than about 50 µm (e.g. 50 µm in fig. 5)
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	
	Segawa, Mori, Shen, Arora and Boyapati do not expressly teach the thermal oxide has a thickness between about 300 nm and about 2 µm.
	In an analogous art, Ebefors teaches a thermal oxide layer (20) formed over a core substrate (10) is 1 µm at para. [0065], figs. 2-3.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Segawa with the teachings of Mori because providing more than one material selection for the core substrate enables greater flexibility in semiconductor manufacturing.
	It would have been obvious to a person of ordinary skill in the art  before the effective filling date of the claimed invention to modify the teachings of Segawa with the teachings of Shen because (i) one of ordinary skill in the art would be motivated to look for alternative dielectric materials in the manufacturing of a wiring board and Shen teaches a dielectric material such as Ajinomoto Build-up Film (ABF) is a known material suitable as a dielectric layer in the manufacturing of a wiring board.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.  It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice; and (ii) an opening size of 50 µm helps supports “Moore’s Law in planar shrinkage” (e.g. Shen at page 544.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Segawa and Shen with the teachings of Arora because Ajinomoto Build-up Film (ABF) is an art recognized epoxy-based material with silica particles used to form dielectric build-up layers during semiconductor packaging.  See Arora at para. [0022].  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.  It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shen with the teachings of Boyapati because “The adhesion layer may promote adhesion of subsequent plated metal in the via and metallic traces, such as those formed by a semi-additive process, to metal traces at the bottom of the via holes and/or build-up dielectrics.” and “a current path between the deposited seed layer and an electroplating solution” enables the package substrate  to be “selectively plated”.    See Boyapati at para. [0018], [0020]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Segawa with the teachings of Ebefors because thickness of the thermal oxide is typically 1 µm at para. [0065].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894						6 June 2022